Citation Nr: 1234144	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-39 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension for accrued benefit purposes only.

2.  Entitlement to service connection for end stage renal disease with dialysis, claimed as kidney condition and dialysis, for accrued benefit purposes only.

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

The Veteran had active service from July 1970 to February 1972. He died on October [redacted], 2007.  The appellant in this matter is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied, in relevant part, claims for service connection for the cause of the Veteran's death and accrued benefits.  The appellant appealed that decision and the case was referred to the Board for appellate review.  

In her December 2008 Substantive Appeal (VA Form 9) the appellant requested a hearing before a Veterans law Judge.  The Board notes that the appellant subsequently withdrew that hearing request.  38 C.F.R. § 20.704(e) (2011).  Accordingly, the request has been withdrawn.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.






FINDINGS OF FACT

1.  At the time of his death, the Veteran had claims of entitlement to service connection pending for hypertension and end-stage renal disease with dialysis.  

2.  The appellant is the Veteran's surviving spouse, who filed a claim for accrued benefits within one year of the date of his death.

3.  The competent and probative evidence of record at the time of the Veteran's death did not establish that the Veteran's hypertension began in service or was otherwise causally related to his period of active service.

4.  The competent and probative evidence of record at the time of the Veteran's death did not establish that the Veteran's end-stage renal disease with dialysis began in service or was otherwise causally related to his period of active service.

5.  The Veteran's death certificate lists his cause of death as hypotension due to end-stage renal disease, coronary artery disease and severe peripheral artery disease.  

6.  At the time of his death, the Veteran was not in receipt of service connection benefits for any disability.  

7.  The evidence indicates that the Veteran's cause of death was not manifested during his period of active service and it has not otherwise been shown to be related to his period of active service. 






CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for hypertension for the purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  The criteria for entitlement to service connection for end-stage renal disease for the purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish her entitlement to accrued benefits on the basis that, prior to his death in October 2007, the Veteran had submitted sufficient evidence to VA to establish his entitlement to service connection for hypertension and end-stage renal disease.  She has also claimed entitlement to service connection for the cause of the Veteran's death.  

Accrued Benefits Claims

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decision and under law administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).  While an accrued benefits claim is separate from a Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  

In March 2007, VA received a claim from the Veteran seeking entitlement to service connection for hypertension and end-stage renal disease.  Notice was sent to the Veteran in April 2007 on how to further development his claim and substantial development of the claim was undertaken.  Unfortunately, he passed away before a rating decision was issued.  In December 2007, VA received a timely claim for the appellant, the Veteran's surviving spouse.  This was received within one year of the death of the Veteran, and as such, it is timely.  

The appellant seeks to establish service connection for hypertension and end-stage renal disease.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of his death, (iii) the Veteran would have prevailed on the claim if he had not died, and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

The record reflects that the Veteran had an appeal for entitlement to service connection for hypertension and end-stage renal disease pending at the time of his death.  In addition, VA received the appellant's claim in December 2007, which is well within one year of the Veteran's death.  Finally, the record reveals that the appellant was the surviving spouse of the Veteran at the time of his death.  Therefore, the only requirement that is in question is whether the Veteran would have prevailed on this claim, based on the evidence of record at the time of his death, if he had not passed away.  

The Board notes that the Court of Appeal for Veterans Claims (the Court) has held that certain documents may be deemed as constructively of record in an accrued benefits claim even though physically absent from the record on the date of death.  Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Specifically, the Court noted that the VA Adjudication Manual, M21-1, paragraph 5.25(b), permits certain government documents to be considered as being in the file at date of death even though actually put into the file after the date of death.  This includes: (1) service department records; (2) reports of VA hospitalization; (3) reports of treatment or examinations in VA medical centers including those in outpatient treatment folders; (4) reports of hospitalization, treatment or examinations authorized by VA; and (5) reports of autopsy made by VA on the date of death.  

The Board now turns its attention to whether the record reflects that the Veteran was entitled to service connection for hypertension and end-stage renal disease at the time of his death.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether a statement is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g. a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals for Veterans Claims (the Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of that disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weight that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Under VA regulations, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm or great, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or great with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. 

The Veteran's service treatment records do not reflect that he was diagnosed with or treated for either hypertension or renal disease in service.  Service treatment records, including the Veteran's pre-induction examination, indicate isolated blood pressure readings of 135/84, 145/95, and 130/80.  A single reading of 165/95 was also noted in September 1971.  

Post-service private treatment records indicate that the Veteran was first diagnosed with hypertension in 1992.  Post-service VA treatment records dating back to 1998 also show a diagnosis of hypertension.  In his March 2007 claim the Veteran indicated a belief that his hypertension began in service and that high blood pressure has destroyed his kidneys, which in turn led to the need for kidney dialysis and caused other medical problems.  

After a thorough review of the evidence of record at the time of the Veteran's death, the Board has concluded that entitlement to service connection for hypertension and renal disease is not warranted.  

The Board first considered whether presumptive service connection may be warranted.  Under 38 C.F.R. § 3.309(a), hypertension is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of record fails to establish any clinical manifestations of hypertension or renal disease in service or during the first post-service year after service.  In this regard, the Board notes that there is no indication that the Veteran's diastolic blood pressure was predominantly 90 mm or greater during service or within one year after service.  Moreover, there is no indication that the Veteran's systolic blood pressure was predominantly over 160 mm during service or within one year after service.  Rather, the evidence indicates that the Veteran's blood pressure on discharge was 130/80.  Isolated elevated blood pressure readings are not evidence of chronic hypertension.  Accordingly, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

Having ruled out presumptive service connection the Board then considered the issue of direct service connection on a non-presumptive basis for both conditions.  Evidence in the claims file reveals that the Veteran was diagnosed with both hypertension and renal disease prior to his death.  Accordingly, the existence of those conditions is established.  The question for consideration, therefore, is whether either of those conditions are causally related to active service.  

The Board finds that there is no evidence in the claims file indicating any type of causal connection between the Veteran's period of service and his diagnosed hypertension and renal disease other than lay statements.   The Board recognizes the Veteran and the appellant's beliefs that his hypertension began in service and thus resulted in his renal disease, ultimately causing his death.  Neither the Veteran nor the appellant have been shown to have medical training and expertise.  Accordingly, they cannot provide a competent opinion on a matter as complex as the original or etiology of the Veteran's hypertension and renal disease.  Even according their assertion some probative value, they are outweighed by the objective medical evidence indicating that the Veteran did not have those conditions in service or for years after service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  While the Board is extremely sympathetic to the appellant's assertions, the evidence of record fails to demonstrate that the Veteran's hypertension or renal disease began in service or are otherwise related to the Veteran's period of service.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for hypertension and renal disease.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Cause of Death

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2011).  

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2011).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause be unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2011).  

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2011).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2011). 

The evidence of record demonstrates that the Veteran passed away on October [redacted], 2007.  The death certificate lists the immediate cause of death as hypotension due to end-stage renal disease, coronary artery disease and severe peripheral artery disease.  At the time of his death, the Veteran had not been granted entitlement to service connection for any condition.  The appellant contends that the Veteran's cause of death should be service-connected because he had hypertension that began in service and brought about his kidney disease.

In order to establish service connection for death, there must be (1) evidence of death; (2) evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is no question that the first element has been met.  The Board's discussion thus focuses on the latter two elements.  

As noted in the previous section, the Veteran's service treatment records do not reveal any diagnoses or treatment for hypertension or kidney disease.  In addition, post-service treatment records do not include a competent opinion that the Veteran's hypertension or kidney disease began in service or are otherwise related to the Veteran's period of active service, indicating a problem that began years  after service, with no connection to service, providing highly probative evidence against this claim that outweighs the lay statements.  On these bases, entitlement to service connection for those conditions has been denied.  

Moreover, thought not of record and the time of the Veteran's death, and therefore not mentioned in the section above, VA obtained an opinion from a VA examination in December 2011.  That examiner concluded that hypertension was less likely than not related to the Veteran's active service or to an event therein, noting that a single documentation of an elevated blood pressure reading while on active duty does not constitute a "hypertension" diagnosis.  

After a thorough review of the entirety of the evidence of record, the Board finds that entitlement to service connection for the cause of the Veteran's death is not warranted.  The causes of death listed on the death certificate are hypotension due to end-stage renal disease, coronary artery disease and severe peripheral artery disease.  None of those conditions were manifested in service and there is no competent evidence of any sort showing an etiological link between any of those conditions and the Veteran's period of after service.  

As discussed in the previous section, the Board is cognizant of the appellant's belief that the Veteran's death was brought about by hypertension which she believes began in service.  The Board has considered the appellant's assertions and acknowledges that she is competent to testify as to symptoms which are non-medical in nature or which come to her through her senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The appellant is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the onset date of the Veteran's hypertension.  Even according the appellant's assertions some probative value, they are outweighed by the objective medical evidence indicating that the Veteran's hypertension did not begin during service and was not otherwise related to service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for the cause of the Veteran's death.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The notification obligation in this case was met by way of letters from the RO to the appellant dated December 2007 and October 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the appellant and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the appellant in the adjudication of her appeal.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this case, further VA examinations or opinions are not warranted as there is no evidence that the Veteran's cause of death was manifested in service or is related to service.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the appellant's appeal.


ORDER

Service connection for hypertension, for accrued benefits purposes, is denied.

Service connection for end stage renal disease with dialysis, for accrued benefits purposes, is denied. 

Service connection for the cause of the Veteran's death is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


